Citation Nr: 1111628	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-40 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and/or anxiety.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that at the time the Veteran's claim was filed in September 2007, he was represented by a private attorney.  In an October 2009 letter, however, the private attorney withdrew her representation of the Veteran, and he did not appoint another accredited representative.  Thus, the Veteran is unrepresented at the present time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the claims folder indicates the Veteran has received Social Security payments since at least March 2000, when he filed a claim for VA pension, and reported receipt of Social Security benefits as among his income.  As the Veteran at that time did not meet the requirements for age-based Social Security benefits, he must therefore be in receipt of Social Security Disability Income (SSDI) benefits.  Nevertheless, the Social Security Administration (SSA) records associated with the Veteran's SSDI award have not been obtained, and are possibly relevant to his pending claim.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request all pertinent medical records and other documentation pertaining to any claim for disability benefits by the Veteran.  These records should be associated with the claims file.  Any negative response must be documented in the claims folder.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

